ACCEPTED
                                                                                                              05-15-00037-CR
                              05-15-00037-CR                                                     FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                     1/13/2015 9:23:04 AM
                               F09-55995-H                                                                         LISA MATZ
                                                                                                      :· i'""'\        CLERK
JOHN KENNETH WEEKLEY              § IN THE CRIMINAL DISTRICT COURT -                                             I



v.                                §   NUMBER 1, DALLAS         ~c'f!
                                                               -   "   I
                                                                               r".:"r          ~n
                                                                           i ._,.. ...... --• ""' "-..-'
                                                                                                           p··!l ....... (19
                                                                                                                     ~   v

THE STATE OF TEXAS                §   COUNTY      TEXAS          FILED
                                                                    '·  IN
                                                          5th COURT OF APPEALS
                                                              DALLAS, TEXAS
                       DEFENDANTS NOTICE OF APPEAL
                                                          1/13/2015 9:23:04 AM
TO THE CRIMINAL DISTRICT COURT NO. 1, DALLAS COUNTY             LISA MATZ
                                                           TEXAS:
                                                                  Clerk
      JOHN KENNETH WEEKLEY,   Defendan~    pro se in the above styled
and numbered case hereby gives notion        of appeal of the Trial
Courts decision of November 18, 2014 denying his Motion for DNA
Testing   pursuant to TEX. CODE CRIM. PROC. art. 64 TEX. R. APP. P.
2s.2 Ca)(2)
                                  PRAYER
      WHEREFORE PREMISES CONSIDERED, Defendant prays this Court
grant him permission to appeal pursuant to TEX. CODE CRIM. PROC.
art. 64.05




                                   pro se



                       CERTIFICATE OF SERVICE
I certify that a true and correct copy of Defendants Notice of
Appeal was sent to the below by U.S. Mail, first class, postage pre
paid on this the 18th. day of December 2014
District Attorneys Office
Frank Crowley Courts Bldg.
133 N. Riverside Blvd., LB 19

~~las, ~~~:/t:~~-----
J    n Kenneth W~----

                                   -1-
  ...
···,l
m
j-.1
  ....
               - 0
            ~ ~ t~ »=-
()
··.J
!~:i
.i=:i
            -
            &" 2. F ?
            ~ c.~ b
                  ('
                                   l/I


!.t~              {?
'··
()                c: s;i
            ...J
            Vi
                    ('°)
                    ~
                            -
                                  -r
            ~ e. ~
                    ~               CJ

            .....J -r-- >
                        "')
                                   ~
             J      (;::>   -r-    _,
                            V'
            ..t     c;_            ~
 -
 ---
            -
            Vi
            l,J
                   -·
                    .
                    ~


                     r
                     (jJ
                            ~
                            r
                            0
                            G"'
                                    -
                                    l'
                                    I""
                                    J
                                  i.,:::
                                  l\j\

  -·                vJ             ()
                                   "1)


 ---                               n
                                   -~



                                   ~
                                           .,
                                           g!1.




   -·
 --                                           .
                                              ,.

 --·
  .......
  -·-
  --
   -·
   -·